DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US PN 9,913,561) in view of Aworth (US PG PUB 2018/0200744).
Regarding claims 1, 9, and 10, Rodriguez teaches a portable fluid dispensing apparatus (item 200, figure 2A) comprising an upper assembly (item 200A, figure 2A) and a lower assembly (item 200B, figure 2B), 
wherein the lower assembly includes: 
a base shell (item 260, figure 2A) defining a first internal compartment (figure 3) and a first opening providing access to the first internal compartment (figure 3); and 
a container (item 240, figure 2A) removably coupled to the base shell, the container having a neck portion (item 241, figure 6) that includes a second opening,  and 
wherein the upper assembly includes: 
an upper shell (item 210, figure 2A) defining a second internal compartment, the upper shell covering the container and having a first aperture (item 294, figures 2A and 9); 
a fluid dispenser (item 220, figure 2A) attached to the neck portion of the container and received in the second internal compartment, the fluid dispenser including an actuator nozzle (stem of pump 230, figure 2A0, 
a pump (item 220, figure 2A) disposed between the nozzle and the second internal compartment; and a pump control member (item 290, figure 2A) having a control shell (item 291, figure 7) defining an internal cavity and a second tube (item 292 and its extension, figure 7) with first and second end portions, the first end portion being connected to the actuator nozzle (figure 2A) and the second end portion being in fluid communication with the first aperture of the upper shell (figure 2A, first end is in communication with nozzle 239 which is disposed in the first aperture 294, figures 2A and 9), the pump control member being sized to allow movement of the pump control member and the actuator nozzle toward the pump to activate the pump and dispense fluid stored in the container.
Rodriguez is silent to the base shell being removably connected to a lid which comprises a neck portion and a second opening which is fluid communication the first opening and with the first internal compartment and a first tube received in the first internal compartment of the base shell. Rodriguez teaches that the base shell is open ended container and the second container is received within (figures 2A-6).
Aworth teaches another dispenser (item 10, figure 1) comprising a base shell (item 14, figure 1) having a first opening (figure 1) and a first internal compartment (figure 1), wherein a lid (item 34, figure 1) is removably coupled (via threads, figure 1, paragraph [0059]) to the base shell, the lid has a neck portion that includes a second opening, wherein the second opening is in fluid communication with the first opening and the first internal compartment (figure 1). Aworth also teaches a fluid dispenser having a first tube (item 52, figure 1) that is received in the first compartment of the base shell. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Rodriguez as taught by Aworth to use the base shell as the container base and provide a removable lid with a neck to simplify the assembly and reduce the amount of parts required to form a container that holds the dispensing liquid. Such configuration improves the structure and functionality of the dispenser. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (See MPEP § 2144.04 (V)).
Furthermore, providing dip tubes with dispenser that extend into a container cavity are common in the art and it would be obvious that dispenser of Rodriguez would comprise such feature. 
Regarding claim 2, Rodriguez teaches that an outer surface of the upper shell includes a depressible portion (item 295, figure 9) adjacent to the pump control member such that the pump control member and the actuator nozzle are moved toward the pump by pressing on the depressible portion (column 6, lines 60-67).
Regarding claim 3, Rodriguez teaches that the outer surface with the depressible portion is on a top portion of the upper shell (figure 9).
Regarding claim 4, Rodriguez teaches that the outer surface of the upper shell is curvilinear (figure 9).
Regarding claim 5, Rodriguez teaches that the upper shell includes a second aperture (bottom opening, figure 9), and wherein the control shell is sized to be received in the second aperture and includes an outer surface that is flush with the outer surface of the upper shell (figures 2A and 2B).
Regarding claim 6, Rodriguez teaches that the upper assembly further includes a third tube (item 239, figure 2A) received in the first aperture of the upper shell, the third tube having opposed third and fourth end portions (figure 2A), the third end portion being fluidly connected to the second end portion of the second tube, and the fourth end portion extending outward of the first aperture of the upper shell (figure 2A).
Regarding claim 7, Rodriguez teaches that the first aperture of the upper shell is sized to allow movement of the third tube within the first aperture when the pump control member and the actuator nozzle are moved toward the pump (column 6, lines 44-59).
	Regarding claim 11, Rodriguez teaches that the second tube is formed with the control shell (figure 7).
	Regarding claims 12-14, Rodriguez teaches that, the upper shell has a rounded outer profile (figures 2A, 2B, and 9) that conforms to a user's hand when the pump control member is moved toward the base shell (column 3, lines 12-24) and the base shell has a substantially spherical shape that conforms to a user's hand when held (column 3, lines 12-24), and the base shell has a flat bottom portion that enables the apparatus to stand upright (column 3, lines 12-24).

4.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US PN 9,913,561) in view of Aworth (US PG PUB 2018/0200744), as applied to claim 1 above, further in view of Grant (US PN 8,261,946).
	Regarding claims 8 and 15, Rodriguez teaches the invention as discussed in detail above but does not explicitly teach a removable plug sized to be received in the first aperture and the upper shell having a half loop defining a third aperture, the half loop being formed on the outer surface of the upper shell.
	However, components such as a plug or a key-ring loop are common for portable or handheld dispensers and are well-known in the art.
	Furthermore, Grant teaches another portable dispenser comprising a plug (item 12, figures 3-5B) or a protective shield that has runners or protrusions that prevent dispensing of the fluid by blocking the nozzle to prevent accidental discharge (column 3, lines 19-36). Grant also teaches an upper shell (item 6, figure 2) of the dispenser comprising an aperture in a loop (item 52, figure 2), to which key-rings, or other attachment mechanisms can be attached for a user to carry to dispenser on his/her person.
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Rodriguez as taught by Grant to provide a plug that blocks the dispensing nozzle to prevent accidental dispensing and a loop with a hole that can hold a key-ring, or any other attachment mechanism for a user to easily carry the dispenser on-the-go. Such modifications are common knowledge in the art and within the range of one of ordinary skill in the art. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensers with upper and lowers shells with the liquid holding container and a dispenser housed in between these shells for improved aesthetics: US PN 5,358,147, US PN 8,434,645, and US PN 8,459,508.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754